Citation Nr: 0115117	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-24 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
At Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

The appeal arises from the February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, denying an increased rating 
above the 10 percent assigned for PTSD.  In the course of 
appeal, by an August 2000 decision the RO granted an 
increased rating for PTSD to 30 percent disabling.  The 30 
percent rating was made effective October 4, 1999.  The 
veteran has continued to appeal for a higher rating. 


REMAND

In a statement submitted by the veteran in June 1997, he 
informed that he was in receipt of Social Security disability 
benefits, in part as related to his nonservice-connected back 
disorder.  The Court has held that where a veteran is in 
receipt of Social Security disability benefits, the medical 
records underlying that award are relevant to issues such as 
those on appeal here.  Masors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As 
such, these medical records must be obtained for association 
with the claims folder.  

The current claim for an increased rating for PTSD was 
received by the RO on October 4, 1999.  

At a November 1999 VA examination the veteran complained of 
increasing psychiatric difficulties following watching a war 
movie.  He also reported becoming irritable toward his 
family.  He complained of depression, anxiety, poor memory, 
nightmares, and difficulty sleeping.  He denied suicidal or 
homicidal ideation.  A history was noted of work primarily in 
coal mines until a back disorder became disabling a year ago, 
with unemployment since then.  The examiner reviewed the 
claims folder.  On examination, the veteran was neat and 
cooperative.  He spoke clearly, audibly, and rationally.  
However, speech lacked spontaneity and affect was somewhat 
dysphoric.  The veteran was oriented times four, though he 
was guarded and somewhat suspicious, and a sense of 
helplessness and hopelessness was present.  However, there 
were no signs or symptoms of schizophrenia, and no definite 
evidence of organicity with no evidence of other psychosis or 
thought disorder.  Insight and judgment were fair.  Regarding 
daily functioning, the veteran currently stayed at home with 
his wife, watched television, and went to church.  He was 
able to take care of personal chores and hygiene.  The 
examiner assessed PTSD, moderate; adjustment disorder with 
anxious and depressed mood, secondary to physical illness and 
situational factors including PTSD and chronic low back pain.  
The examiner assigned a GAF of 60 to 65.  

In June 2000 additional evidence was submitted by the 
veteran.  The evidence included an April 1999 report from R. 
U. Riaz, M.D., diagnosing severe major depression, a 
generalized anxiety disorder, and PTSD, and noting that the 
veteran's prognosis was poor.  Outpatient treatment records 
from a VA Veterans Center dated from late 1999 through July 
2000 provided diagnoses of chronic, severe PTSD.  This 
evidence indicates a worsening of the service-connected PTSD.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD since 
July 2000, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  The RO should also obtain and 
associate with the claims folder the 
decision awarding the veteran Social 
Security disability benefits, and the 
medical records underlying any such 
decision. 

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current extent of his PTSD.  All 
clinical findings should be reported in 
detail.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The RO must 
give the examiner a copy of the current 
rating criteria for evaluating 
psychiatric disorders.  The examiner 
should comment as to the presence or 
absence of each symptom and clinical 
finding required for disability ratings 
from zero to 100 percent, and where 
present, the frequency and severity 
thereof. 

4.  The RO should thereafter review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

5.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


